UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-5071



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


ANTHONY BROWN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cr-00032-WMN-1)


Submitted:   May 29, 2008                  Decided:   July 15, 2008


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney, Baltimore, Maryland, for Appellant. Rod J. Rosenstein,
United States Attorney, Michael C. Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Brown appeals the sentence imposed after he

pleaded   guilty   to   bank   robbery   with   a   dangerous   weapon,    in

violation of 18 U.S.C. § 2113(a), (d) (2000). The Presentence

Report (PSR) recommended sentencing Brown as a career offender

under U.S. Sentencing Guidelines Manual § 4B1.1 (2006).                   The

recommendation was based in part on one conviction for a crime of

violence, a 2000 Maryland conviction for armed robbery. On appeal,

Brown asserts that the Government’s documents were insufficient to

prove the conviction and therefore the court erred in applying the

career offender enhancement.*      Finding no error, we affirm.

           Section 4B1.1 of the Sentencing Guidelines directs that

career offenders be sentenced at enhanced offense levels and at

criminal history category VI.      A career offender is defined as any

defendant who (1) is at least 18 years old, (2) is convicted of a

felony that is either a crime of violence or controlled substance

offense, and (3) has at least “two prior felony convictions of

either a crime of violence or a controlled substance offense.”

USSG § 4B1.1.      A crime of violence is defined to include any

federal or state offense punishable by imprisonment for a term



     *
      Brown also raises the issue of whether the district court
should have made all sentencing enhancement determinations based on
facts proven beyond a reasonable doubt. However, Brown recognizes
that this court has held otherwise. Brown merely requests that his
challenge be noted. As Brown recognizes, this challenge to his
sentence is without merit.

                                  - 2 -
exceeding one year that “has as an element the use, attempted use,

or threatened use of physical force against the person of another,

or . . . involves conduct that presents a serious potential risk of

physical injury to another.”     USSG § 4B1.2(a).

           The Supreme Court has held that a federal sentencing

court cannot consider items from the record of a prior conviction

that were not conclusively validated in the earlier proceeding.

Shepard v. United States, 544 U.S. 13, 21, 23 (2005); Taylor v.

United States, 495 U.S. 575 (1990); see United States v. Collins,

412 F.3d 515, 521 (4th Cir. 2005).            Brown relies on Taylor and

Shepard in asserting that the records are insufficient to support

application of the career offender status.            In cases where the

prior conviction was the result of a plea agreement, the Shepard

court held that a sentencing court may not “look beyond the

charging   document,   the   terms   of   a   plea   agreement,   the   plea

colloquy, the statutory definition, or any explicit finding of the

trial judge to which the defendant assented.” Collins, 412 F.3d at

521; see United States v. Washington, 404 F.3d 834, 842 (4th Cir.

2005) (sentencing court’s reliance on documents other than those

authorized in Shepard resulted in unconstitutional fact-finding).

Brown relies on Taylor and Shepard to support his contention that

the documents were not sufficient to prove his prior conviction for

a crime of violence.




                                 - 3 -
             However,     the    Government    correctly    distinguishes      the

holdings in Taylor and Shepard from the case here.                 Those cases

dealt   with    whether    the    conviction    contested    was   a   crime   of

violence.      Here, Brown concedes that if the Government’s proof is

sufficient to prove that the 2000 robbery with a deadly weapon

conviction exists, there is no fact finding necessary to determine

that it is a qualifying predicate offense.                  We agree with the

courts that have recognized that the limitations imposed by Shepard

and Taylor do not apply when the government merely seeks to prove

the “fact of a prior conviction” rather than, as in Shepard and

Taylor, the “facts underlying a conviction.”               E.g., United States

v. Zuniga-Chavez, 464 F.3d 1199, 1204 (10th Cir. 2006).

             Brown argues that the documents are clerical and did not

serve a sufficiently important function to warrant reliance upon by

the court.     However, the commitment record demonstrates sufficient

indicia of reliability.           It contains the information that Brown

pleaded guilty to robbery with a deadly weapon under the applicable

statutory cite and was used to authorize the Maryland Department of

Corrections to imprison Brown for a term of eleven years.                      We

therefore conclude that the documents were sufficiently reliable

for the district court to rely on in applying the career offender

enhancement.

             We therefore affirm the sentence.        We dispense with oral

argument because the facts and legal contentions are adequately


                                      - 4 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 5 -